In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-1357V
                                        UNPUBLISHED


    PAMELA DEZURIK,                                         Chief Special Master Corcoran

                        Petitioner,
    v.                                                      Filed: January 19, 2022

    SECRETARY OF HEALTH AND                                 Special Processing Unit (SPU);
    HUMAN SERVICES,                                         Ruling on Entitlement; Concession;
                                                            Table Injury; Influenza (Flu);
                       Respondent.                          Shoulder Injury Related to Vaccine
                                                            Administration (SIRVA).


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

       On October 9, 2020, Pamela Dezurik filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury related to vaccine
administration (SIRVA) as a result of the administration of the influenza (“flu”) vaccine on
September 30, 2019. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

       On January 4, 2022, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case because she suffered a SIRVA as
defined by the Vaccine Injury Table. Respondent’s Rule 4(c) Report at 1, 7-8. Specifically,
Petitioner had no history of pain, inflammation, or dysfunction of the affected shoulder

1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
that would explain the alleged signs, symptoms, examination findings, and/or diagnostic
studies occurring after vaccination; Petitioner’s pain began within 48 hours after
vaccination; Petitioner’s pain was limited to the shoulder in which the vaccine was
administered; and no other condition or abnormality has been identified to explain
Petitioner’s left shoulder pain. Id. at 6. Respondent further agrees that Petitioner suffered
the residual effects of her condition for more than six months. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

       IT IS SO ORDERED.

                                                         s/Brian H. Corcoran
                                                         Brian H. Corcoran




                                             2